M.D. Appeal Dkt.
                                                                         8 2018



                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 S & H TRANSPORT, INC.,                       : No. 750 MAL 2017
                                              :
                     Petitioner               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
              v.                              :
                                              :
                                              :
 CITY OF YORK,                                :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of March, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the

remaining issue. The issues, as stated by Petitioner, are:


      1.     Whether a freight broker is permitted to exclude freight delivery
             charges, to which the broker has no right to retain but rather utilizes
             solely for the purposes of purchasing transportation services for its
             customers, from its taxable gross receipts under the City of York’s
             Business Privilege and Mercantile Tax Ordinance?

      2.     Whether a municipality may rely on more narrowly tailored
             exclusionary language contained in the Local Tax Enabling Act, 53
             P.S. 5924.101 et seq., to interpret and enforce a more broadly
             worded exclusion contained in the municipalities ordinances?